Citation Nr: 1327413	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  13-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1962 to July 1966.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that even though the RO found that there was new and material evidence to reopen the claim but denied the claim on the merits in a January 2013 statement of the case, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  In a final June 2009 Board decision, service connection for the Veteran's bilateral hearing loss and tinnitus claims was denied. 

2.  Evidence received since the final June 2009 Board decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during active military service.

4.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. § 20.1104 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Given the favorable disposition of the request to reopen and the Board's decision to grant service connection for bilateral hearing loss and tinnitus, which herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

 
II.  Law and Regulations

When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  

The United States Court of Appeals for Veterans Claims has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In certain cases, competent lay evidence may satisfy any of the required elements for service connection.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  Specifically, tinnitus is the type of disability that the Veteran is competent to establish on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

III.  Analysis

The Veteran claims that he has submitted new and material evidence showing that he is entitled to service connection for his bilateral hearing loss and tinnitus claims.  A brief summary of the procedural history of this case would be helpful in demonstrating how the case, and the evidence pertinent to this case, has evolved.   

The Veteran first submitted a claim for bilateral hearing loss and tinnitus in August 2005.  He did not have a clinical diagnosis of hearing loss or tinnitus at that time and he did not submit any evidence in support of his claim.  A rating decision dated January 2006 denied the claims and a substantive appeal followed.  In June 2009 the Board denied the Veteran's claims citing, in part, a lack of evidence of a current hearing loss or tinnitus disorder and a lack of an in service injury involving the Veteran's hearing.  This decision became final when the Veteran failed to appeal the decision within the permitted 120 day time period.

Because the Board's June 2009 decision became final, the Veteran must now submit new and material evidence in order to reopen his claim.  To that end, the Veteran submitted a statement and medical records from a private audiologist, Dr. J.D., in August 2011.  The statement and medical record revealed a current diagnosis of bilateral hearing loss and tinnitus.  Dr. J.D. also opined that the Veteran's bilateral hearing loss and tinnitus were more likely than not related to his military noise exposure.  The RO ultimately determined that this evidence was new and material, but denied the claims on the merits in a January 2013 statement of the case.  The Veteran subsequently perfected his appeal and this matter is presently before the Board.

Upon review of the record, the Board finds that evidence received since the June 2009 Board decision is new and material.  Specifically, the August 2011 statement and accompanying medical record from the Veteran's private audiologist offered new evidence in documenting a current diagnosis not previously found in the claims file.  Also, new evidence is considered material where it relates to an unestablished fact necessary to substantiate the claim.  The Veteran in this matter has also provided material evidence in these August 2011 records, which are presumed credible for purposes of making a new and material determination, in that they provide documentation of two out of the three elements of direct service connection - current diagnosis and a nexus between the Veteran's bilateral hearing loss and tinnitus and his military service.  On this basis, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Board now reviews whether service connection is warranted for these claims.

The Veteran claims bilateral hearing loss and tinnitus as a result of his alleged noise exposure during service.  The Veteran's VA DD-214 Form shows his military occupational specialty (MOS) was a telegraph typewriter.  The Veteran has stated that he wore a headset and was subjected to high frequency noise in this position.  He also stated that he was exposed to loud noise on the destroyer escort he was stationed on as a result of the location of his quarters near the ship's engine room and as a result of hearing practice fire from the ship's guns.  He also claims noise exposure during basic training.  

The Veteran's personnel file documents his work as a telegraph typewriter and his exposure to weapon fire during basic training.  These records also note that the Veteran's ship was eligible for hostile fire pay from September 1965 through December 1965; supporting the possibility of gunfire aboard the ship, but not substantiating the Veteran's proximity to the ship's guns during any such practice.

After review of the claims file, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus were caused by his active duty service.  First, the Veteran has submitted evidence of a diagnosis of a current hearing loss disorder and tinnitus by Dr. J.D., who documented the following results after the August 2011 audiogram:

Pure tone Threshold


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
25
30
35
40
Left Ear
25
20
25
40
50
  
Dr. J.D. also noted that the Veteran's word recognition was 92 percent bilaterally when using the Maryland CNC test.

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's August 2011 examination results qualify him for a hearing loss disorder under VA law.

Dr. J.D. also diagnosed the Veteran with tinnitus.  Additionally, tinnitus is the type of disability that the Veteran is competent to establish on the basis of his own assertions.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Second, the Board finds that the Veteran has submitted competent, credible evidence regarding his exposure to noise during service.  The Veteran is competent to provide testimony regarding his MOS and duties during service.  In this case, the Veteran's personnel file supports his testimony that his MOS could have exposed him to high frequency sounds as a telegraph typewriter and that he completed weapons training in basic training.  The Veteran has also claimed exposure to noise due to the gunfire on his ship and the proximity of his quarters to the engine room.  While there was no evidence in the Veteran's claims file which specifically supports these statements, the Board also finds no evidence which contradicts them.  

The Veteran has also submitted a competent, probative statement from a private audiologist, which supports his claims.  Dr. J.D. reviewed the Veteran's entrance and exit examinations, interviewed that Veteran, and performed relevant testing before providing her opinion that it is more likely than not that the Veteran's hearing loss and tinnitus are related to his military service.  She considered both military and civilian noise exposure and noted the case history and onset of tinnitus as a rationale for her opinion.  Her statement also noted that she considered the Veteran's account of constant static and noise in his ears while performing his duties.  There are no other medical opinions of record which dispute Dr. J.D.'s findings.  The Board finds Dr. J.D.'s opinion to be credible and probative based upon review of the claims file and the adequacy of the examination.

The Board will resolve all doubt in favor of the Veteran and as such, finds that service connection for his bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


